Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are being examined in this office action.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:
the term “axially” in line 7 of Claim 1 should be “axial”.
The term “applying” in line 5 of Claim 7 should by “apply”.
These appear to be typographical errors. Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both the “rotor” and the “second ball transfer member”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Flo Tork (GB 1,035,128).
Regarding claim 1, Flo Tork discloses a harmonic drive member (79 – Figs. 2 and 4) for driving a rotor of a linear piston motor (14, 14’) comprising: 
a hollow cylindrical coupler portion (80) engaging a rotor portion (79) for transferring torque to the rotor portion; at least one ball transfer mechanism (58) engageable with the coupler portion;
the coupler portion comprising at least one harmonic cam groove (81, 82) for receiving at least one spherical ball (57); wherein mutual reaction between the at least one ball transfer mechanism and the at least one harmonic cam groove axially linear movement of the drive portion generates a torque to rotate the rotor portion (Pg 3, lns 10-123 and Pg 5, lns 1-30).

Regarding claim 7, Flo Tork discloses a linear piston motor(14, 14’ – Figs. 2 and 4) for drilling comprising: 
a rotor portion (79) axially positioned within an annular housing portion (20); 
the rotor portion comprising one or more pistons (75, 76) in sealed engagement with an inner wall (21) of the housing; 
the pistons configured to applying hydraulic pressure in a linear direction of flow (Pg 5, lns 1-9); 
a harmonic drive (79) positioned coaxially within the housing; 
the harmonic drive comprising a hollow cylindrical coupler portion (80) engaging the rotor portion for transferring torque to the rotor portion (Pg 3, lns 10-123 and Pg 5, lns 1-30); and 
at least one ball transfer mechanism (58) engageable with the respective coupler portion.

Regarding claim 8, Flo Tork discloses the linear piston motor as recited above, wherein the coupler portion comprises at least one harmonic cam groove (81, 82 – Fig. 4) for receiving at least one spherical ball (57 – Fig. 5).

Regarding claim 9, Flo Tork discloses the linear piston motor as recited above, wherein the at least one ball transfer mechanism comprises a spherical ball (57 – Fig. 3) and a cylindrical seat portion defining a hemispherical recess (81, 82 – Fig. 4) for receiving the ball in rolling contact therewith.

Regarding claim 10, Flo Tork discloses the linear piston motor as recited above, wherein the harmonic drive portions are configured with a preload in opposing directions to enable bi-directional cycling of the piston assembly (Pg 5, lns 1-9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flo Tork (GB 1,035,128) in view of Simonelli et al. (US Pub. No. 2009/0236387 A1, herein, Simonelli).
Regarding claim 2, Flo Tork discloses the drive member as recited above.
Flo Tork does not expressly disclose that the ball comprises a hard metal material.
Simonelli teaches ball comprising a hard metal (“preferably made from steel” — Para [0214]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the ball of the drive member disclosed by Flo Tork that it comprises a hard metal material as taught by Simonelli in order to achieve the best combination of efficiency, wear and load carrying capacity based on tool requirements (Simonelli, Para [0214]).
Examiner interprets the ball to be of the same material as the threaded shaft taught by Simonelli since Simonelli does disclose that the threaded shaft can be equivalent to another rotary-to-linear motion converting mechanism such as a ball screw (Para [0214] and [0198]). Therefore, examiner interprets the ball of the ball screw to be made of the same material of the threaded shaft.

Regarding claim 5, Flo Tork in view of Simonelli teaches the drive member as recited above, wherein the ball is comprised of steel or metal bass of comparable hardness (“preferably made from steel” — Simonelli, Para [0214]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the ball of the drive member disclosed by Flo Tork that it is comprised of steel or metal bass of comparable hardness as taught by Simonelli in order to achieve the best combination of efficiency, wear and load carrying capacity based on tool requirements (Simonelli, Para [0214]).
Examiner interprets the ball to be of the same material as the threaded shaft taught by Simonelli since Simonelli does disclose that the threaded shaft can be equivalent to another rotary-to-linear motion converting mechanism such as a ball screw (Para [0214] and [0198]). Therefore, examiner interprets the ball of the ball screw to be made of the same material of the threaded shaft.

Regarding claim 6, Flo Tork in view of Simonelli teaches the drive member as recited above, wherein the seat portion comprises a material (“preferably made from steel” — Simonelli, Para [0214]) configured for maximum hardness and wear suitable to withstand extreme heat and pressure associated with a downhole drill motor (“based on tool requirements” — Simonelli, Para [0214]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the seat portion as disclosed by Flo Tork so that it comprises a material configured for maximum hardness and wear suitable to withstand extreme heat and pressure associated with a downhole drill motor as taught by Simonelli in order to achieve the best combination of efficiency, wear and load carrying capacity (Simonelli, Para [0214]).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. /n re Leshin, 125 USPQ 416.

Claim(s) 3-4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flo Tork (GB 1,035,128) in view of Simonelli et al. (US Pub. No. 2009/0236387 A1, herein, Simonelli) and further in view of Hall et al. (US Patent No. 5,396,965, herein, Hall).
Regarding claim 3, Flo Tork discloses the ball transfer mechanism as recited above.
Flo Tork does not expressly disclose that the seat portion comprises a hard metal outer layer and a polycrystalline diamond core portion.
Simonelli teaches that a seat portion (201, Fig. 6) comprises a hard metal outer layer (“preferably made from steel” — Para [0214]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the seat portion as disclosed by Flo Tork so that it comprises a hard metal outer layer as taught by Simonelli in order to achieve the best combination of efficiency, wear and load carrying capacity based on tool requirements (Simonelli, Para [0214]).
Flo Tork in view of Simonelli also does not expressly disclose that the seat portion comprises a polycrystalline diamond core portion.
Simonelli does teach that the seat portion can be of a material selected to achieve the best combination of efficiency, wear and load carrying capacity (Para [0214]).
Hall teaches the use of polycrystalline diamond within a drilling hammer tool (101 — Fig. 1) (Col. 9, Ins 39-Col. 10, In 13).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the seat portion as disclosed by Flo Torl so that it comprises a polycrystalline diamond core portion as evidenced by Hall since it is highly wear resistant (Hall, Col. 9, Ins 42-46).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. /n re Leshin, 125 USPQ 416.

Regarding claim 4, Flo Tork in view of Simonelli and Hall teaches the ball transfer mechanism as recited above wherein the hard metal outer layer is tungsten carbide (“thick cobalt cemented tungsten carbide base” — Hall, Col. 10, Ins 10-13).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the ball transfer mechanism as disclosed by Flo Tork so that the hard metal outer layer is tungsten carbide as taught by Simonelli as evidenced by Hall in order to further reduce wear within the tool (Col. 5, Ins 20-27).

Regarding claim 11, Flo Tork discloses the ball transfer mechanism as recited above.
Flo Tork does not expressly disclose that the seat portion comprises a hard metal outer layer and a polycrystalline diamond core portion.
Simonelli teaches that a seat portion (201, Fig. 6) comprises a hard metal outer layer (“preferably made from steel” — Para [0214]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the seat portion as disclosed by Flo Tork so that it comprises a hard metal outer layer as taught by Simonelli in order to achieve the best combination of efficiency, wear and load carrying capacity based on tool requirements (Simonelli, Para [0214]).
Flo Tork in view of Simonelli also does not expressly disclose that the seat portion comprises a polycrystalline diamond core portion.
Simonelli does teach that the seat portion can be of a material selected to achieve the best combination of efficiency, wear and load carrying capacity (Para [0214]).
Hall teaches the use of polycrystalline diamond within a drilling hammer tool (101 — Fig. 1) (Col. 9, Ins 39-Col. 10, In 13).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the seat portion as disclosed by Flo Torl so that it comprises a polycrystalline diamond core portion as evidenced by Hall since it is highly wear resistant (Hall, Col. 9, Ins 42-46).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. /n re Leshin, 125 USPQ 416.

Regarding claim 12, Flo Tork in view of discloses the ball transfer mechanism as recited above, wherein the ball transfer mechanism is configured to impart torque to the coupler portion for driving the rotor portion, wherein rotation of the rotor housing directly rotates the cylindrical coupler by engagement of the harmonic cam grooves with the ball interaction with the polycrystalline diamond core (Flo Tork, Pg 5, lns 1-30).

Regarding claim 13, Flo Tork in view of discloses the ball transfer mechanism as recited above, wherein the grooves comprise a semicircular cross section for receiving hemispherical ball (Flo Tork, Fig. 5).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or make obvious the claimed invention including the following features:
A hollow cylindrical coupler portion comprises an internal splined surface, and the rotor portion comprises splines for engaging the coupler portion for transferring torque from the coupler portion to the rotor portion
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





June 3, 2022 
/CHELSEA E STINSON/
Primary Examiner, Art Unit 3731